DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-3 and 5-19 are pending in the case. Claims 1, 12, and 14 are independent claims. Claim 4 has been cancelled. Claims 16-19 are new claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this 371 application of PCT/US2016/063094 filed 11/21/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the claim recites “wherein the parameters include tilt parameters that represent a tilt of lines of elements in the radial array in x and y dimensions from a viewpoint of the user”. It is unclear if “a viewpoint of the user” refers to the same or a distinct “viewpoint of the user” recited in the third to last line of claim 1. Examiner interprets “a viewpoint of the user” in claim 9 as “the viewpoint of the user”. Furthermore, the claim overall can be more clearly recited as “wherein the parameters include at least a first tilt parameter that represents a tilt of lines of elements in an x dimension of the radial array from the viewpoint of the user and a second tilt parameter that represents a tilt of lines of elements in a y dimension of the radial array from the viewpoint of the user”.

Regarding claim 19, the claim recites “wherein the parameters include tilt parameters that represent a tilt of lines of elements in the radial array in x and y dimensions from a viewpoint of the user”. It is unclear if “a viewpoint of the user” refers to the same or a distinct “viewpoint of the user” recited in the third to last line of claim 1. Examiner interprets “a viewpoint of the user” in claim 19 as “the viewpoint of the user”. 
Furthermore, this portion of the claim overall can be more clearly recited as “wherein the parameters include at least a first tilt parameter that represents a tilt of lines of elements in an x dimension of the radial array from the viewpoint of the user and a second tilt parameter that represents a tilt of lines of elements in a y dimension of the radial array from the viewpoint of the user”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1).

Regarding claim 1, Roos teaches a method, comprising:
receiving, by a system including a processor (FIGS. 3 and 4 and [0090]: system includes a processor), a three-dimensional (3D) data array defined in a 3D rectangular coordinate space, wherein the 3D data array includes a plurality of data records, wherein each of the data records includes at least a plurality of attributes, and wherein each of the three dimensions of the 3D data array represents one of the attributes of the data records (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a 
in a radial array representing the 3D data array and defined in a spherical coordinate space, wherein each of three dimensions of the radial array represents one of the attributes of the data records, and wherein the radial array is defined by a plurality of parameters (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”);
generating, by the system, a 3D immersive visualization of the radial array in which a user appears to be immersed within the radial array and the radial array appears to radiate from a viewpoint of the user (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0105-0106]: the system  and
updating the plurality of parameters and modifying the 3D immersive visualization based on a movement of the user (FIG. 10 and [0042-0047], FIG. 12 and [0105-0109]: parameters are updated and the 3D immersive visualization is modified based on a movement of the user. For example, the user moves causing the DMAP cube to readjust its indexing, which modifies the 3D immersive visualization).

Although Roos teaches the 3D data array that can be defined in either a rectangular coordinate system or a spherical coordinate space, Roos does not explicitly teach transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array.

Bassi teaches transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array (FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).


Regarding claim 2, Roos in view of Bassi teaches the method of claim 1. Bassi further teaches wherein x coordinates in the rectangular coordinate space map to Zy coordinates in the spherical coordinate space and represent rotation about a y axis, and y coordinates in the rectangular coordinate space map to 2x coordinates in the spherical coordinate space and represent rotation about an x axis (FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating 

	Regarding claim 3, Roos in view of Bassi teaches the method of claim 2. Bassi further teaches wherein z coordinates in the rectangular coordinate space map to z coordinates in the spherical coordinate space (FIG. 2 and [0060]: z coordinates in the rectangular coordinate space map to z coordinates in the spherical coordinate space, which is denoted by r, the radial coordinate).

	Regarding claim 5, Roos in view of Bassi teaches the method of claim 1. Roos further teaches wherein the parameters include a radius parameter that represents a distance between the user and the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: As the user traverses through the 3D matrix, there is a distance between the user and the radial array presented).

Regarding claim 6, Roos in view of Bassi teaches the method of claim 1. Roos further teaches wherein the parameters include start angle parameters that represent starting angles of elements of the radial array away from a z-axis and rotating about x and y axes (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] 

	Regarding claim 7, Roos in view of Bassi teaches the method of claim 1, wherein the parameters include an angular separation parameter that represents an angular separation between elements of the radial array from a viewpoint of the user (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: an angular separation is evident in the radial array of a 3D matrix as elements are arranged at a regular angular separation from a viewpoint of a user).

	Regarding claim 8, Roos in view of Bassi teaches the method of claim 1, wherein the parameters include a pitch parameter that represents a distance between adjacent elements of the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: adjacent elements of the radial array are positioned at a geometric distance between themselves in a 3-dimensional matrix, indicative of a pitch parameter). 

Regarding claim 10, Roos in view of Bassi teaches the method of claim 1, wherein the 3D immersive visualization includes a 3D array of multidimensional graphlets, wherein each of the multidimensional graphlets includes at least three dimensions (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes 

Regarding claim 11, Roos in view of Bassi teaches the method of claim 10, wherein the method further comprises:
representing, by the system, respective attributes of data with dimensions of the 3D array of multidimensional graphlets (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus, SPOs correspond to multidimensional graphlets);
and representing, by the system, respective additional attributes of the data with dimensions of the multidimensional graphlets ([0039]: “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users, e.g., songs ordered by frequency of play, most recently accessed spatial publishing objects, friends' SPOs ordered by frequency of connect operations 

Regarding claim 16, Roos in view of Bassi further teaches the method of claim 8, wherein the pitch parameter is set as a characteristic of an original rectangular layout of the 3D data array (Roos, for the pitch parameter aspect, FIGS. 1 and 7, [0036-0039]: adjacent elements of the radial array are positioned at a geometric distance between themselves in a 3-dimensional matrix, indicative of a pitch parameter) (Bassi, FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).
. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pitch parameter of Roos to incorporate the transformation teachings of Bassi in which a rectangular layout is converted to a spherical layout and have wherein the pitch parameter be set as a characteristic of an original rectangular layout of the 3D data array. As Bassi converts the array from a rectangular layout to a spherical coordinate space, the distance between adjacent elements, or the pitch parameter, of the radial array as disclosed in 

Regarding claim 17, Roos in view of Bassi teaches the method of claim 16. Roos further teaches wherein the parameters further include a radius parameter that represents a distance between the user and the radial array, and wherein a starting value of the radius parameter is set based on the pitch parameter (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: from the point-of-view of a user, the distance between the user and the radial array presented represents a radius parameter. Based on the pitch parameter corresponding to, for example default matrix 710, a starting value of the radius parameter, or distance between the user and the radial array, is shown).

Regarding claim 18, Roos in view of Bassi teaches the method of claim 17, wherein the starting value of the radius parameter is set to lead to a set of elements in the radial array being separated by a same distance as the pitch parameter (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: from the point-of-view of a user, the distance between the user and the radial array presented represents a radius parameter. Based on the pitch parameter corresponding to, for example default matrix 710, a starting value of the radius parameter, or distance between the user and the radial array, is shown. As the starting value is based on the pitch parameter, the set of elements are positioned in accordance 

Regarding claims 12 and 13, the claims recite a system comprising: at least one processor (Roos, FIGS. 3-4, [0090], and [0097]) to perform operations with corresponding limitations to the method of claims 1 and 9, respectively, and are therefore rejected on the same premises.

Regarding claims 14 and 15, the claims recite a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor (Roos, FIGS. 3-4, [0090], and [0097]), cause the at least one processor to perform operations corresponding to the limitations of the method of claims 1 and 11 (aside from the recitation of “the radial array in which a user appears to be immersed within the radial array and the radial array appears to radiate from the viewpoint of the user” recited in claim 1), respectively, and are therefore rejected on the same premises.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1), and in view of Lee et al. (US 2014/0267233 A1).

Regarding claim 9, Roos in view of Bassi teaches the method of claim 1. Roos in view of Bassi does not explicitly teach wherein the parameters include tilt parameters 
Lee teaches wherein the parameters include tilt parameters that represent a tilt of lines of elements in the radial array in x and y dimensions from a viewpoint of the user (FIGS. 2-3 and [0166]: tilt parameters represent tile of lines of elements in x and y dimensions from a viewpoint of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parameters as disclosed in Roos in view of Bassi to incorporate the teachings of Lee and include tilt parameters that represent a tilt of lines of elements in the radial array in x and y dimensions from a viewpoint of the user. Doing so would adjust elements appearing in a row efficiently and appropriately so that the user’s immersive experience is improved when viewing the elements in 3D space. For example, elements of a row would naturally tilt if the viewpoint of the user changes in 3D space just as in the real world.

Allowable Subject Matter Over Prior Art
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171